Multi-Functional Structure for Thermal Management and Prevention of Failure Propagation
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-3, 8-13, 15 and 21-22 are pending, wherein claim 11 is amended. Claims 1-3, 8-13, 15 and 21-22 are being examined on the merits in this Office action.

Allowable Subject Matter
Claims 1-3, 8-10 and 21-22 have been indicated to be allowable in the previous Office action mailed on December 27, 2021.

Claim Rejections - 35 USC § 103
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (WO 2014176320 A2, which claims a priority date of April 23, 2013, hereafter Xiang) in view of Park et al. (US 20120114991 A1, hereafter Park) and Hiebert et al. (US 3532158, hereafter Hiebert).
Regarding claim 11, Xiang teaches an apparatus, comprising:
a vapor-tight enclosure (101, Fig. 1) having a heat exchange surface (e.g., a surface of left or right side wall of enclosure in Fig. 1, wherein the surface is heat-exchangeable due to the metallic composition (page 5, line 30) of the enclosure and ceiling plate 108 capable of transferring heat via cooling liquid inlet 106 and outlet 106);
a plurality of battery cells (103, Fig. 1), wherein each of the plurality of battery cells comprises: a first terminal end (e.g., top end of 103), a second terminal end (e.g., bottom end of 103) and an outer casing (104), wherein the outer casing comprises a plurality of micro-channels fabricated in an exterior surface thereof (See the paragraph of page 6, lines 17-22: “grooved wicks”, “screen”, “nano-structured SiO2”, etc.). Although Xiang is silent to a micro-scale, and a mere change in size does not patentably distinguish the instant invention in the absence of evidence that the micro-scale is significant, MPEP § 2144.04(IV)(A-B). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Xiang teaches the plurality of battery cells is solely disposed within an interior of the vapor-tight enclosure (See Fig. 1: 103 is within an interior of 101).
Xiang is silent to a panel as claimed. However, it is known in the prior art Park that a panel (e.g., protection member 30) having a plurality of vapor vents (exhaust holes 33) is disposed to be in electrically connection with terminal ends of a plurality of battery cells (see at least Figs. 1, 2 and 4) to discharge internal gases of the battery ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Xiang to dispose a panel having a plurality of vapor vents, as taught by Park, to be within the vapor-tight enclosure and in electrical connection with each of the first terminal ends of the plurality of battery cells so as to discharge internal gases of the battery ([0043]). The use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143). Clearly, the added panel is within an interior of the vapor-tight enclosure (i.e., Xiang’s 101).
Xiang does not expressly teach an inter wick structure disposed on and in thermal communication with the heat exchange surface (e.g., inner surface of left and right side walls of 101, see Fig. 1). However, in the same field of thermal management, Hiebert discloses that a structural panels (may be embodied in an enclosure for electronics equipment: see col. 4, lines 55-60) having novel heat transfer characteristics (col. 1, lines 5-8) comprises a plurality of open ended cells (12), wherein each cell contains a wick element (14) which lines the inner side wall of the cell and is in thermal communication (due to heat exchange, see at least col. 4, lines 3-6) with the interior surface of the side wall (vertical wall of the cell 12, corresponding to Xiang’s left and right side walls, see in particular Fig. 2) and the interior surface of the bottom wall (upper wall of bottom plate 10, See Fig. 2), and the wick element is in capillary force communication with a working fluid (15) (See the description associated with the term “capillary” in columns 1-5; and Fig. 2a where 14 is in capillary force communication with 15). The above-described structure serves as a superconductor of heat to convey heat away from the electronics equipment and thereby maintains a safe temperature within the enclosure (See col. 5, top). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Hiebert into Xiang such that a wick element is disposed on and in thermal communication (due to phase change of L-V PCM 105) with an interior surface of a first wall (i.e., bottom wall of 101) and an interior surface of a second wall (i.e., left or right side wall of 101) of the enclosure, as taught by Hiebert, in order to convey heat away from the electronics equipment (in this case, battery cell 103 of Xiang) and thereby maintaining a safe temperature within the enclosure (col. 5, top, Hiebert). As a result, the portion of the wick element on the interior surface of the side wall(s) of the enclosure reads on the claimed interior wick structure that is disposed on and in thermal communication with the heat exchange surface, the portion of the wick element on the interior surface of the bottom wall (i.e., bottom wall of 101) and/or 105 of Xiang reads on the wicking ground plane as claimed, and the interior wick structure is in capillary force communication with the wicking ground plane (See Fig. 1 of Xiang and Fig. 2a of Hiebert).
Further, Xiang as modified teaches the wicking ground plane (the portion of the wick element on the bottom wall, see above) is in thermal and fluid communication (due to phase change of L-V PCM 105) with an inner surface (upper surface of bottom wall of 101) of a first wall (bottom wall of 101, see Fig. 1) of the enclosure, and is in capillary force communication with the plurality of micro-channels fabricated in the exterior surface of the outer casing of each of the plurality of battery cells (See Fig. 1 of Xiang and Fig. 2a of Hiebert).
Xiang as modified further teaches a working fluid (105, Xiang) is disposed within the enclosure and is in capillary force communication with the plurality of micro-channels fabricated in the exterior surface of the outer casing of each of the plurality of battery cells (103) (See Fig. 1 and related description to the term “capillary” in the text of Xiang). Xiang teaches that the working liquid may be water (p8, line 27, Xiang), which is a well-known dielectric fluid.
Regarding claim 12, Xiang in view of Park and Hiebert teaches the apparatus of claim 11, and teaches micro-channels fabricated in the exterior surface of the outer casing of each of the plurality of battery cells (See the rejection of claim 11). As to the micro-channels extending from the respective battery cell first terminal end to the respective battery cell second terminal end, one of ordinary skill in the art would readily arrive at this limitation, since it is a matter of design choice and involves only ordinary skill in the art. Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 13, Xiang in view of Park and Hiebert teaches the apparatus of claim 11, and further teaches the plurality of micro-channels fabricated in the exterior surface of the outer casing of each of the plurality of battery cells comprises a lattice of micro-channels (See the paragraph of page 6, lines 17-22: “screen”, “grooved wicks”, “nano-structured SiO2”, etc.). Although Xiang is silent to a micro-scale, a mere change in size does not patentably distinguish the instant invention in the absence of evidence that the micro-scale is significant, MPEP § 2144.04(IV)(A-B). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In the alternative, changes in shape do not patently distinguish the invention in the absence of persuasive evidence. MPEP § 2144.04(IV)(A). Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 15, Xiang in view of Park and Hiebert teaches the apparatus of claim 11, wherein the wicking ground plane is a wick (bottom portion of wick element, see above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20 and 22 of the copending Application No. 14224963 (‘963) in view of Park and Hiebert references. The limitations recited in claims 19, 20 and 22 of the ‘963 copending Application, in view of Park and Hiebert references, teach all the claimed limitations recited in the instant claim 11. The Park and Hiebert references are applied for the same reasons stated in the rejections above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive.
1) Applicant’s main arguments are: “Since the vents of the panels cannot relieve a non-existent pressure difference across the panel, there is no problem regarding equalizing gas within the battery to be solved. Thus, there is no motivation to incorporate the panel of Park which includes pressure relief vents”.
In response, one of ordinary skill in the art knows that batteries emit heat and generate gas and as a result, the gas pressure on the battery side of the panel is higher than that on the other side of the panel. A pressure difference across the panel does exist.  Therefore, Applicant’s “a non-existent pressure difference across the panel” is not persuasive. One skilled in the art would have been motivated by Park to modify Xiang such that a panel taught by Park is disposed on the terminal ends of the battery cells of Xiang in order to relieve gas pressure.
2) In response to applicant's argument with respect to the specific structure of Park’s batteries (pages 12-13), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In addition, one cannot show nonobviousness by attacking references individually (in this case, the Park reference) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727